DETAILED ACTION
The following Office action concerns Patent Application Number 16/793,557.  Claims 1-20 are pending in the application.
Claims 3-6 and 9-18 are withdrawn from consideration as being drawn to non-elected inventions or species.
Election/Restrictions
A restriction requirement was sent to the Applicant on February 2, 2022.  The Applicant was required to elect among several groups of inventions and several chemical species.  The Applicant responded to the restriction requirement on March 1, 2022 and elected Group I, claims 1-8, 19, 20, and species 1 (claim 2), without traverse.  Accordingly, claims 3-6 and 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. § 112(b) because the term “one of water and an organic solvent” is indefinite.  It is unclear if water and an organic solvent is required or if water or an organic solvent is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tour et al (US 2011/0059871) in view of Choi (US 2010/0206363).
Tour et al teaches a modified graphene comprising a graphene sheet bonded to functional groups comprising a phenyl and a carboxylic acid (par. 35; Fig. 2).  The graphene sheet includes multi-layer graphene (par. 25).  In an example, the amount of functional group is one aryl group functionality per 55 graphene carbon atoms (par. 60).  This equates to about 1.3 mmol functional group (Y1) per gram of modified graphene.  The modified graphene is dispersed in a water or oil-based fluid (par. 32). 
Tour et al does not teach the Raman G/D band intensity ratio of the graphene.
.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Tour et al (US 2011/0059871) in view of Choi (US 2010/0206363) and Ho et al (US 2011/0052813).
Tour in view of Choi teaches a modified graphene as described above.  Tour in view of Choi does not teach that the content of functional groups (Y1) is  0.10-1.2 mmol per gram.
However, the claimed range of functional group content is obvious in view of the references.  Tour et al teaches that the graphene is bonded to functional groups to modify solubility and other physical properties (par. 35).  The optimum content of functional groups would have been determined by routine experimentation, since the amount of functional groups were known to effect the properties of the graphene (par. 35).  Furthermore, the claimed range was known in the prior art, as disclosed in Ho et al.  Ho et al teaches graphene having a functional group content of one functional group per 6 to 100 .
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Tour et al (US 2011/0059871) in view of Choi (US 2010/0206363) and Tour et al (US 2017/0107787).
Tour ‘871 in view of Choi teaches a modified graphene as described above.  Tour ‘871 in view of Choi does not teach a graphene-resin composite.
However, Tour ‘787 teaches a graphene-polymer (resin) composite wherein the graphene is a functionalized graphene (par. 4, 61).  The composite is used in a drilling fluid to stabilize a geological formation (par. 5-6).
Tour ‘871 teaches a functionalized graphene for use in a drilling fluid as described above.  Tour ‘787 teaches a functionalized graphene-polymer composite for use in drilling fluid to stabilize the rock formation (par. 5-6).  A person of ordinary skill in the art would have been motivated to combine the polymer-graphene composite of Tour ‘787 with the functionalized graphene of Tour ‘871 in view of Choi in order to obtain a drilling fluid which provides greater stability to the rock formation.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 15, 2022